Order entered February 7, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01369-CV

                          IN THE INTEREST OF M.K.M., A CHILD

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-12692

                                            ORDER
       By motion filed January 29, 2019, appellant requests the reporter’s and clerk’s records be

filed without cost and a copy provided to him. We ORDER as follows.

       We GRANT the motion with respect to the reporter’s record and ORDER court reporter

Elizabeth Neve Griffin to file the record no later than March 11, 2019. As appellant filed a

declaration of inability to pay costs in the trial court and nothing in the record reflects he has

been ordered to pay costs, the record shall be prepared without payment of fees. See TEX. R.

CIV. P. 145. To the extent appellant seeks the clerk’s record be filed, we DENY the motion as

moot as the record has been filed.

       We DIRECT the Clerk of the Court to send a paper copy of the clerk’s and reporter’s

records to appellant once the reporter’s record is filed. We further DIRECT the Clerk of the

Court to send a copy of this order to Ms. Griffin and the parties.

                                                       /s/   KEN MOLBERG
                                                             JUSTICE